Title: To Thomas Jefferson from John Wayles Eppes, 16 December 1802
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir, 
            Richmond Decr. 16th. 1802.
          
          In my last I mentioned to you a Resolution which had been offered by Mr Smith & the probability of a substitute being adopted—I now enclose you a copy of the substitute passed yesterday with 25 dissenting voices only & those the most bitter of their party. It was not supposed by many members of the Legislature that we ought to have acted on this subject at all—Mr. Smith however placed us in a situation from which we could not recede—It was necessary either to adopt his Resolution; a substitute; or to give by rejecting it, additional force to the late shameful calumnies—
          Leave has been given to Bring in a Bill to establish a state University—
          accept for your health the best wishes of yours affectionately
          
            Jno: W: Eppes
          
        